In a child protective proceeding pursuant to Family Court Act article 10, the nonparty Jacqueline H. appeals from an order of the Family Court, Suffolk County (Luft, J.), dated May 28, 2013, which, in effect, granted the petition of the Suffolk County Department of Social Services, in effect, to withdraw a neglect petition it filed against Kimberly F. and Keith F. with respect to the subject child Brandon E, and denied her motion to direct the Suffolk County Department of Social Services to file a petition to terminate the parental rights of Kimberly F. and Keith F. with respect to the subject child Brandon F.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Family Court properly, in effect, granted the petition of the Suffolk County Department of Social Services (hereinafter the DSS), in effect, to withdraw the neglect petition filed against Kimberly F. and Keith F. with respect to the subject child, Brandon E, where, as *1048here, Brandon F. has been in the permanent custody of the appellant since 2009 (see generally Family Ct Act § 1051 [c]; Matter of Eustace B. [Shondella M.], 76 AD3d 428 [2010]; Matter of Angela D., 175 AD2d 244, 245 [1991]).
Further, the Family Court properly denied that branch of the appellant’s motion which was to direct the DSS to file a petition to terminate the parental rights of Kimberly F. and Keith F. with respect to Brandon F. (see Social Services Law § 384-b [3] [b]; cf. Matter of Dale B, 84 NY2d 72, 75 [1994]).
Rivera, J.E, Lott, Miller and Duffy, JJ., concur.